Case 5:20-cr-50029-TLB Document13 Filed 05/29/20 Page 1 of 4 PagelD #: 43

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA
CRIMINAL NO. 5:20-MJ-5006-001

ve

Simon Saw-Teong Ang

FORFEITURE AGREEMENT

 

Pursuant to the Order Setting Conditions of Release entered in the above-named case on May
29, 2020 for and in consideration of bond being set by the Court for defendant SIMON SAW-
TEONG ANG (the "defendant") in the amount of $200,000 being partially secured by real property,
SIMON SAW-TEONG ANG and CAIXIA FENG, (GRANTORS) hereby understand, warrant and
agree:

L, SIMON SAW-TEONG ANG and CALKIA FENG warrant they are the sole record
owners and titleholders of the real property located at 3056 N Verona Lane, Fayetteville, Arkansas,
anddescribed legally as follows:

Lot 39, Cobblestone Subdivision, Phase I, to the City of Fayetteville,

Arkansas, as shown in Plat Record Book 23A at Page 363 on file in the
Office of the Circuit Clerk and Ex-Officio Recorder of Washington

County, Arkansas.
2. SIMON SAW-TEONG ANG and CAIXIA FENG warrant that. there is no

outstanding mortgage against the subject property and the equitable interest in the property is at least

$117,000,
3, SIMON SAW-TEONG ANG and CAIXIA FENG have received a copy of the

Court's Order Setting Conditions of Release and understand its terms and conditions.
Case 5:20-cr-50029-TLB Document13 _ Filed 05/29/20 Page 2 of 4 PagelD #: 44

4. SIMON SAW-TEONG ANG and CALXIA FENG understand and agree that the
defendant will be subject to the terms and conditions of the Order Setting Conditions of Release until
any of the following events: (a) defendant surrenders to serve his sentence: (b) defendant is taken
into custody by order of the court in the above-captioned matter; (c) the above-captioned matter is
dismissed against defendant in its entirety; or (d) judgment is entered in defendant's favor.

Ss, SIMON SAW-TEONG ANG and CAIXIA FENG agree that public docket entries
and filings in the above-captioned matter constitute adequate notice to the surety of all judicial
proceedings in the case, SIMON SAW-TEONG ANG and CAIXIA FENG understand that
modifications to the Court's Order Sctting Conditions of Release may occur, and may materially
change the conditions of release. In exchange for the entry of the Order Setting Conditions of
Release, SIMON SAW-TEONG ANG and CAIXJA FENG waive any right to receive notice of
Judicial proceedings from the United States or the Court.

6. SIMON SAW-TEONG ANG and CAIXIA FENG understand and agree that this
forfeiture agreement applies to any modified Order Setting Conditions of Release entered by the
Court in the above- captioned matter.

7, SIMON SAW-TEONG ANG and CAIXIA FENG agree that their equitable interest
in the above-described real property shall be forfeited to the United States of America should the
defendant fail to appear as required by the Court or otherwise violate any condition of the Court's
Order Setting Conditions of Release, during the pendency of the order,

8. SIMON SAW-TEONG ANG and CAIXIA FENG agree to execute a quit claim
deed in favor of the United States of America, which deed shall be held in the custody of the

Clerk of the United States District Court, Western District of Arkansas, until further order of the

Court.
Case 5:20-cr-50029-TLB Document13 _ Filed 05/29/20 Page 3 of 4 PagelD #: 45

9. SIMON SAW-TEONG ANG and CAIXIA FENG understand that the United Slates
of America will scek an order from the Court authorizing the United States of America to file and
vecord the above- described deed, and will take whatever other action that may be necessary to
perfect its interest in the above-described real property, should the defendant fail to appear as
required by the Court or otherwise violate any condition of the Court's Order Setting Conditions of
Release, during the pendency of the order.

. 10. SIMON SAW-TEONG ANG and CAIXIA FENG understands and agrees that, should
the defendant fail to appear as required by the Court or otherwise violates any condition of the
Court's Order Setting Conditions of Release, SIMON SAW-TEONG ANG and CAIXIA FENG
will be liable to pay the difference between the bond amount of $200,000 and their equitable
interest in the subject property, and SIMON SAW-TEONG ANG and CAIXIA FENG hereby
agrees to the entry of a default judgment against them for the amount of any such difference.

11. SIMON SAW-TEONG ANG and CALXIA FENG agree that they will maintain the
subject property in good repair, pay all taxes and obligations thereon when due, and will take no
action which could encumber the real property or diminish her interest therein, including any
effort to sell or otherwise convey the property without leave of Court.

12, SIMON SAW-TEONG ANG and CAIXIA FENG understand that if they have
knowingly made or submitted or caused to be made or submitted any false, fraudulent or misleading
statement or document in connection with this Forfeiture Agreement, or in connection with the bond
set tor defendant, they are subject to a felony prosecution for making false statements and making
a false declaration under penalty of perjury

13. SIMON SAW-TEONG ANG and CAIXIA FENG agree that the United States shall

file and record a copy of this Forfeiture Agreement with the Washington County Recorder's Office as
Case 5:20-cr-50029-TLB Document13 _ Filed 05/29/20 Page 4 of 4 PagelD #: 46

notice of encumbrance in the amount of the bond.

14, SIMON SAW-TEONG ANG and CAIXIA FENG hereby declare under penalty of
perjury that they have read the foregoing Forfeiture Agreement in its entirety, and the information
contained herein is true and correct.

(5. SIMON SAW-TEONG ANG and CALXIA. FENG understand and agree that failure
to comply with any term or condition of this Forfeiture Agreement will constitute grounds for the

United States of America to request that the bond posted for the release of the defendant be revoked.

pnw: S29/z020 ==
Simon Saw-Teong Ang me

Defendant/Grantor

pate 5/29 - 2020 Cat x0. ren

Caixia Feng

 

 

 

Grantor
Dave: | vA leo Vann NA
Orew Ledbetter

Attorney for Simon Saw-Teong Ang
